DETAILED ACTION
	The following is a response to the amendment filed 7/15/2022 which has been entered.
Response to Amendment
	Claims 1, 3-10, 12-15 and 17-20 are pending in the application. Claims 2, 11 and 16 are cancelled.
	-The claim objection has been withdrawn due to applicant amending claim 12 accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1, 13 and 18 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1, 3-10, 12-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) an auxiliary power unit of an aircraft having a core gas flow path defined by an air inlet receiving ambient air, a boost compressor, high pressure compressor, combustor and turbine in serial flow communication wherein the high compressor and turbine rotate about an engine axis; a first shaft extending non parallel to engine axis and connecting the turbine and boost compressor; a second shaft extending non parallel to engine axis and connecting the turbine to a load; the first shaft connects the turbine and boost compressor via a gear train and third shaft connected to turbine; the second shaft connected to turbine via gear train and a portion of the gas path downstream of the combustor extends between the gear train and boost compressor and in combination with the limitations exactly as written in claim 1.
-(as to claim 13) a gas turbine auxiliary power unit of an aircraft having a core gas flow path defined by an air inlet receiving ambient air, a first engine compressor, a second engine compressor, combustor and turbine in serial flow communication, the second compressor and turbine rotate about an engine axis, the first compressor driven by turbine, an axis of first compressor non parallel to the engine axis; a gear train connecting the turbine to first compressor and a portion of the gas path downstream of combustor extends between the gear train and first compressor and in combination with the limitations exactly as written in claim 13.
-(as to claim 18) a method of operating an auxiliary power unit of an aircraft by generating exhaust gases in a combustor of a gas turbine engine to drive a turbine about engine axis; rotating a first shaft non parallel to the axis using power from the turbine to drive a compressor disposed in a core gas path of engine and rotating a second shaft non parallel to the axis using power from the turbine to drive a load; a gear train connecting the turbine to compressor; and directing the gases through a portion of the core path extending between the gear train and compressor and in combination with the limitations exactly as written in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 25, 2022